     Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 1 of 14 Pageid#: 1




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division

JOHN DOE                                                       )
                                                               )
                                                               )
             Plaintiff,                                        )
                                                               )
v.                                                             )
                                                               )
                                                               )
VIRGINIA POLYTECHNIC INSTITUTE                                 )
AND STATE UNIVERSITY,                                          )
                                                               )
                                                               )         Civil Action No. ____________
                                                                                           7:20cv00711
TIMOTHY SANDS,
                                                               )
                                                               )
ALEXEY ONUFRIEV,                                               )
                                                               )
and                                                            )
                                                               )
TAMARA CHERRY-CLARKE,                                          )
                                                               )
                                                               )
             Defendants.                                       )

                                               COMPLAINT

                                               Introduction

        1.       John Doe1, by counsel, files this action for compensatory, declaratory

and injunctive relief to vindicate Plaintiff’s civil rights.

                                                    Parties

        2.       Plaintiff John Doe is an Iranian citizen who resides and is domiciled in

Montgomery County, Virginia.

        3.       Defendant Virginia Tech Polytechnic Institute and State University

(hereafter “university” or “Virginia Tech”) is an institution of higher education


1
 “John Doe” is not Plaintiff’s real name. He is proceeding under a pseudonym for his privacy. Defendant will not be
prejudiced by permitting him to proceed anonymously because it has knowledge of the actual identity of John Doe.
                                                          1
  Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 2 of 14 Pageid#: 2




located in the city of Blacksburg, Virginia, and is part of the statewide system of

public higher education operated by the Commonwealth of Virginia.

      4.     Defendant Timothy Sands is a United States citizen who resides in and

is domiciled in Montgomery County, Virginia. At all times pertinent to this action,

Dr. Sands acted in his official capacity as president at Virginia Tech.

      5.     Defendant Alexey Onufriev is a United States citizen who resides in

and is domiciled in Montgomery County, Virginia. At all times pertinent to this

action, Dr. Onufriev acted in his official capacity as a professor at Virginia Tech.

      6.     Defendant Tamara Cherry-Clarke is a United States citizen who

resides in and is domiciled in Montgomery County, Virginia. At all times pertinent

to this action, Ms. Cherry-Clarke acted in her official capacity as a Assistant

Director of Student Conduct at Virginia Tech.

      7.     All of the actions of Virginia Tech’s employees described herein took

place under color of state authority.

                               Jurisdiction and Venue

      8.     This action arises under the Fourteenth Amendment to the United

States Constitution and 42 U.S.C. § 1983. Jurisdiction is vested in this Court

pursuant to 28 U.S.C. §§ 2201, 2202, 1331 and 1343.

      9.     Venue is proper pursuant to 28 U.S.C. § 1391. Virginia Tech is a public

university created under the Virginia Code, incorporated and with its principal

place of business in this district. The errors and omissions giving rise to Plaintiff’s

claims took place in this district.

                                            2
  Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 3 of 14 Pageid#: 3




                                          Facts

      10.    In 2013, Mr. Doe enrolled as a graduate student at Virginia Tech to

pursue a PhD in physics.

      11.    In 2015, Mr. Doe began working with Dr. Alexey Onufriev, a Virginia

Tech employee, as his graduate advisor.

      12.    Mr. Doe’s research focus was disordered proteins.

      13.    Mr. Doe planned to pursue a career as a pharmaceutical scientist upon

graduation in the field of drug design.

      14.    Dr. Onufriev was a well-known molecular biophysicist whose research

generated a considerable amount of grant funding for Virginia Tech.

      15.    Mr. Doe joined Dr. Onufriev’s laboratory at Virginia Tech, the Center

for Theoretical and Computation Molecular Biophysics, in pursuit of his PhD.

      16.    After joining the lab, Mr. Doe began to suffer severe and intentional

discrimination by Dr. Onufriev on account of his gender.

      17.    For example:

            a.      At a poster presentation during a conference of the American

                    Chemical Society, a researcher from another school came up to

                    Mr. Doe to talk about his research, only to ask if Dr. Onufriev

                    was still “chasing after” female graduate students.

            b.      At another conference, Dr. Onufriev told Mr. Doe to go see a

                    “good poster,” located elsewhere in the convention hall, and

                    clarified it meant there was an attractive woman presenting.

                                            3
Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 4 of 14 Pageid#: 4




        c.     In 2018, when Dr. Onufriev received a substantial grant from

               the National Institutes of Health based on research that Mr.

               Doe had performed in the lab, Dr. Onufriev refused to pay Mr.

               Doe any funds as a research assistant. Instead, he allocated the

               $40,000 per year research assistant stipend to a female student

               in the lab, whose work had not been involved in the grant.

        d.     When Mr. Doe insisted that it was improper to allocate the

               research stipend to a female student in the lab whose work did

               not support obtaining the grant, and it would be fraudulent and

               misleading to report to the National Institutes of Health that

               Mr. Doe’s subsequent work was grant-funded, when it had not

               been after receiving the funds, Dr. Onufriev remarked about Mr.

               Doe’s ethnicity and said of giving the stipend to the female lab

               student, “[Mr. Doe], who can resist a Persian princess?”

        e.     Mr. Doe was embarrassed, ashamed, and alarmed by Dr.

               Onufriev’s pervasive comments about the female student in

               front of his colleagues, and felt that she was afforded

               educational opportunities that he was denied due to his gender.

        f.     Even after the dispute in the lab about diverting the research

               assistant funding to another student, Dr. Onufriev still tried to

               attach the grant number to Mr. Doe’s subsequent research in

               reports to the National Institutes of Health, which Mr. Doe

                                      4
  Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 5 of 14 Pageid#: 5




                   refused to permit, because to do so would have misled the

                   National Institutes of Health and constituted grant fraud.

            g.     After Mr. Doe’s valid complaints about the research funding

                   were ignored by Dr. Onufriev, Mr. Doe reported Dr. Onufriev’s

                   misconduct to Dr. Mark Pitt, Chair of the Physics Department

                   at Virginia Tech. Rather than investigate Mr. Doe’s complaint,

                   Dr. Pitt shared the details of it with Dr. Onufriev, and as a

                   result, Dr. Onufriev began outwardly retaliating against Mr.

                   Doe, including withholding a letter certifying the completion of

                   Mr. Doe’s Master’s degree; assigning excessive, redundant, and

                   contradictory research tasks; setting false deadlines to publish

                   papers; and, creating a hostile condition in the lab in an effort to

                   cause Mr. Doe to voluntarily resign from the program.

      18.   Mr. Doe had developed a tremendous amount of stress, anxiety, and

turmoil, due to Dr. Onufriev’s unequal, gender-based treatment of him in the lab.

      19.   Mr. Doe went to the university’s Cook Counseling Center for help.

      20.   Upon information and belief, the university’s Cook Counseling Center

failed to keep Mr. Doe’s treatment confidential, because when Mr. Doe returned to

the lab, Dr. Onufriev openly talked about Mr. Doe’s parents and other matters than

Mr. Doe had only shared in confidence with the university counselor.

      21.   Then, in late-2019 and early-2020, Mr. Doe, who despite everything he

was experiencing had nonetheless progressed toward his degree program and was

                                          5
  Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 6 of 14 Pageid#: 6




on the eve of graduating, was falsely accused by another student of having made

unwanted advances toward her in September 2019 and November 2019.

      22.    Mr. Doe was devastated and shocked by the charge.

      23.    Mr. Doe had met the student on a dating app and they had engaged in

a consensual relationship.

      24.    Mr. Doe had then seen the student later in the semester at a campus

building and had a friendly conversation with her.

      25.    Mr. Doe denied the allegation that he had assaulted the student in the

strongest possible terms.

      26.    On November 20, 2019, the student met with a Title IX investigator

and asked that Mr. Doe be ordered not to contact her. She declined to pursue the

matter further at that time.

      27.    On January 22, 2020, the student changed her mind and contacted the

Title IX investigator to pursue a formal complaint against Mr. Doe.

      28.    On February 17, 2020, the university’s Title IX office formally notified

Mr. Doe he was under investigation for sexual assault.

      29.    On February 18, 2020, the university suspended Mr. Doe on an interim

basis, pending a student conduct hearing.

      30.    Mr. Doe could not comprehend why his other student would make the

accusation. He thought perhaps Dr. Onufriev influenced the university in pursuing

the student conduct case, over the student’s initial wishes, due to Mr. Doe’s

complaints within the department about NIH grant fraud.

                                            6
  Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 7 of 14 Pageid#: 7




      31.    Mr. Doe returned to the Cook Counseling Center. He was admitted to a

local hospital, where he received mental health treatment.

      32.    On February 28, 2020, after Mr. Doe was discharged, he met with the

Title IX investigator to go over the student conduct process.

      33.    On February 28, 2020, Tamara Cherry-Clarke, an employee with the

university’s student conduct office, sent Mr. Doe a letter formally charging him with

sexual assault and instructing him to meet with her to discuss the process.

      34.    On March 3, 2020, Ms. Cherry-Clarke met with Mr. Doe.

      35.    On March 5, 2020, Ms. Cherry-Clarke told Mr. Doe the hearing would

take place on March 6, 2020 – giving Mr. Doe less than 24 hours to prepare.

      36.    On March 5, 2020, Mr. Doe contacted Tamara Cherry-Clarke and

asked for an extension. He advised that he did not have enough time to prepare and

collect all the evidence he needed to properly defend himself at the hearing.

      37.    Ms. Cherry-Clarke refused to grant an extension. Ms. Cherry-Clarke

told Mr. Doe that 24 hours was enough time to prepare.

      38.    At the time, Ms. Cherry-Clarke served as Assistant Director of Student

Conduct at Virginia Tech.

      39.    Ms. Cherry-Clarke was also active in promoting women’s issues on

campus.

      40.    Ms. Cherry-Clarke served on the Virginia Tech Women’s Alliance, part

of the Virginia Tech Women’s Center, and which, among other things, advocates for

women– like Mr. Doe’s accuser – in cases of alleged sexual assault.

                                          7
  Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 8 of 14 Pageid#: 8




      41.    Two days before Mr. Doe’s hearing, Ms. Cherry-Clarke had received an

award from the American College Personnel Association’s Coalition for Women’s

Identities during its convention. The website of the ACPA-CWI states, “CWI

supports, develops, and empowers women- and female-identified people and our

allies through advocacy and activism, engaging community, and scholarship.”

      42.    Ms. Cherry-Clarke had previously worked with women’s advocacy

organizations in Maryland, which advocated for women who alleged assault.

      43.    Ms. Cherry-Clarke’s work is certainly laudable, but her background,

professional affiliations, and dual roles at Virginia Tech, all suggest that she

promotes the interests of women in gender-based cases.

      44.    Ms. Cherry-Clarke was motivated by her advocacy for women when

she decided to schedule Mr. Doe’s student conduct hearing with less than 24 hours

to prepare, which was entirely unreasonable given the severity of the charge.

      45.    On March 6, 2020, the hearing went forward and Mr. Doe appeared

without counsel to defend himself against the charge.

      46.    On March 9, 2020, the university’s student conduct office found Mr.

Doe responsible for sexual assault and dismissed him from the university.

      47.    Mr. Doe appealed the university’s decision to the Dean of Student

Affairs, and it was denied.

      48.    As a result of the university’s unequal, gender-based treatment, which

ultimately resulted in Mr. Doe’s dismissal from the university, Mr. Doe now faces

deportation to his home country of Iran due to the expiration of his student visa.

                                           8
  Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 9 of 14 Pageid#: 9




      49.    Mr. Doe is gravely concerned about his physical safety should he be

deported to Iran, based on the current state of the country’s politics.

      50.    Prior to this incident, Mr. Doe was a confident, trusting, caring person,

who dreamed of a successful career in scientific research. But now, Mr. Doe has

suffered an extraordinary loss of earnings; loss of funds to pursue a graduate

education; loss of reputation and good name; loss of future earnings; mental and

physical suffering; and, stress, emotional hurt, and humiliation. Mr. Doe has been

severely and irreparably damaged.

      51.    Mr. Doe now brings this action to remedy the unequal treatment he

received at Virginia Tech and vindicate his civil rights.

     COUNT I – VIOLATION OF THE DUE PROCESS CLAUSE OF THE
        FOURTEENTH AMENDMENT TO THE UNITED STATES
           CONSTITUTION PURSUANT TO 42 U.S.C. § 1983

      36.    Mr. Doe realleges the foregoing paragraphs.

      37.    Mr. Doe had a protected interest in his continued education at Virginia

Tech, including the various educational and training programs it supports.

      38.    Plaintiff also has a constitutionally protected liberty interest in his

good name, reputation and integrity.

      39.    The due process provisions of the Fourteenth Amendment to the

United States Constitution apply to the disciplinary process used by Virginia Tech

against Mr. Doe.

      40.    Mr. Doe was entitled to process commensurate with the seriousness of

the charge of sexual assault and the potential discipline and sanctions he faced. The

                                           9
 Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 10 of 14 Pageid#: 10




allegation was very serious and resulted in harsh sanctions, as well as the prospect

of a lifelong stigma that will foreclose future educational and work opportunities.

      41.    Mr. Doe was entitled to fundamentally fair procedures to determine

whether he was responsible for the alleged assault. Virginia Tech failed to provide

adequate due process when it neglected to afford him sufficient time to prepare for

the hearing. The speed with which Virginia Tech scheduled the hearing – less than

24 hours – and its refusal to grant a reasonable request for an extension was

motivated by gender animus to reach a pre-determined result. The basic right to a

hearing and an opportunity to be heard required sufficient time to prepare.

      42.    As a result of the due process violations herein, Mr. Doe was wrongly

disciplined and suffers ongoing harm to his good name and educational progress.

                      COUNT II – VIOLATION OF TITLE IX

      43.    Mr. Doe realleges the foregoing paragraphs.

      44.    Title IX, 20 U.S.C. § 1681, et seq., states, in pertinent part:

      “No person in the United States shall, on the basis of sex, be excluded from
      participation in, be denied the benefits of, or be subjected to discrimination
      under any education program receiving Federal financial assistance.”

      45.    Virginia Tech constitutes an education program that receives federal

financial assistance, including but not limited to millions of dollars in federal aid

awarded to its students each year.

      46.    Under Title IX, a school must “adopt and publish grievance procedures

providing for prompt and equitable resolution of student…complaints alleging any

action which would be prohibited by” Title IX or the regulations thereunder,

                                           10
 Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 11 of 14 Pageid#: 11




including all forms of sexual harassment or sexual assault. See 34 C.F.R. § 106.8(b)

(Dept. of Education); 28 C.F.R. § 54.135(b) (Dept. of Justice).

       47.    The procedures adopted by the school must “ensure the Title IX rights

of the complainant” and “accord[] due process to both parties involved…” See, U.S.

Dept. of Education, Office for Civil Rights, Revised Sexual Harassment Guidance:

Harassment of Students by School Employees, Other Students, or Third Parties –

Title IX (2001), p. 22.

       48.    Schools must implement procedures that, at a minimum, provide

“adequate, reliable, and impartial investigation of complaints, including the

opportunity to present witnesses and other evidence.” Id. at 20 (emphasis added).

       49.    Virginia Tech deprived Mr. Doe, on the basis of his gender, of his rights

of due process and equal protection through its improper application and

administration of its policies to Mr. Doe in the pursuit of his degree program, and

then, in its sexual assault investigation and hearing.

       50.    Virginia Tech, through its employees, favored a female student in Mr.

Doe’s laboratory, over a male student, Mr. Doe, in the allocation of grant funding

and educational opportunities.

       51.    Then, when Virginia Tech conducted its investigation into an alleged

sexual assault involving Mr. Doe, it did so in a manner that was biased against Mr.

Doe on the basis of his gender.




                                           11
 Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 12 of 14 Pageid#: 12




      52.    Virginia Tech failed to provide Mr. Doe with adequate due process with

an “opportunity to present witnesses and other evidence” in that he was not given

sufficient time to prepare for the hearing.

      53.    Furthermore, Virginia Tech was slanted against Mr. Doe and in favor

of his female accuser by rushing to schedule the hearing. The decision of the student

conduct office in refusing to grant an extension had no rational basis in fact and can

only be explained by Virginia Tech’s discriminatory and inadequate procedures and

predetermination of guilty in its investigation of Mr. Doe.

      54.    Virginia Tech’s decision to uphold a finding of sexual assault and

render the harshest available sanction against Mr. Doe was unfairly influenced by

its rush to reach a result without allowing sufficient time to prepare a defense.

      55.    Virginia Tech’s application of its policies in Mr. Doe’s case

discriminated against him as a male students on the basis of his gender.

      56.    Virginia Tech’s actions in investigating and punishing Mr. Doe,

amounted to gender bias against Mr. Doe.

      57.    As a direct and proximate result of the above conduct, Mr. Doe

sustained tremendous damages, including, without limitation, emotional distress,

loss of educational and athletic opportunities, economic injuries, reputational

damages, and other direct and consequential damages.

      58.    As a result of the foregoing facts, Mr. Doe is entitled to damages in an

amount to be determined at trial, plus prejudgment interest, attorneys’ fees,

expenses, costs, and disbursements.

                                          12
 Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 13 of 14 Pageid#: 13




                           DEMAND FOR JUDGMENT

      WHEREFORE, Mr. Doe requests the Court award the following relief, and

enter a judgment against Virginia Tech:

      a.    An award in the amount to be determined at trial in actual damages as

            compensation to Mr. Doe’s reputation, and in compensation for the

            damage done to his mental, emotional, and physical health and well-

            being, plus punitive damages, prejudgment interest, attorneys’ fees,

            expenses, and court costs;

      b.    A declaratory judgment that Virginia Tech violated Mr. Doe’s rights to

            due process;

      c.    A permanent injunction requiring Virginia Tech, all other officers,

            employees, or agents of Virginia, and all other persons in active concert

            or participation with them, to expunge Mr. Doe’s records at Virginia

            Tech of any indication of a finding that he committed an act of assault

            or was dismissed from the university, and further, to refrain from (i)

            continuing to enforce any sanction against Mr. Doe for alleged assault;

            (ii) making any notation in Mr. Doe’s educational records related to the

            incidents described in this Complaint; and, (iii) making any disclosure

            to a third party that any adverse disciplinary action was taken against

            Mr. Doe arising out of the incidents described in this Complaint;




                                          13
 Case 7:20-cv-00711-TTC Document 1 Filed 11/25/20 Page 14 of 14 Pageid#: 14




      d.     An award of attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, 28

             U.S.C. § 1920, and any other appropriate authority; and

      e.     Any other further relief as the Court deems just and appropriate.


      November 25, 2020                Respectfully submitted,

                                       JOHN DOE



                                       By: ______________________________________
                                                      Of Counsel

Robert E. Dean, Esq. (VSB No. 80288)
ROB DEAN LAW
401 Campbell Ave., Ste. 302
Roanoke, Virginia 24016
Phone: (540) 585-1776
Fax:    (540) 301-0833
Email: rob@robdeanlaw.com

Counsel for Plaintiff




                                         14
